56 N.Y.2d 726 (1982)
County of Onondaga, Respondent,
v.
Penetryn Systems, Inc., et al., Appellants.
Court of Appeals of the State of New York.
Decided May 11, 1982.
Mark Weldon for Penetryn Systems, Inc., appellant.
John F. Gates for Hartford Accident and Indemnification Co., appellant.
Robert Rossi, County Attorney (Susan Summers of counsel), for respondents.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (84 AD2d 934).